Exhibit 32.1 CERTIFICATION OF CHIEFEXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of Bailey Frances Corporation, for thequarter endingJuly 31, 2010, I, Erik Levine,Chief Executive Officer and Chief Financial Officerof Bailey Frances Corporation hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such quarterly Report on Form 10-Q for thequarter endingJuly 31, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such quarterly Report on Form 10-Q for thequarter endedJuly 31, 2010, fairly represents in all material respects, the financial condition and results of operations of Bailey Frances Corporation. Date:September 9, 2010 /s/ Erik Levine Erik Levine Chief Executive Officer Chief Financial Officer
